DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) still pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Claims 11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and controller, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8-10, 16, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Inaba et al.  (US Patent No. 8,302,821 herein after Inaba).
Re: Claim 1, Inaba discloses the claimed invention including a dispensing system comprising:
a material delivery assembly that comprises a tubular reservoir (16) with a tubular extension (18), wherein the tubular reservoir comprises a longitudinal axis (AZ) (Fig. 2); wherein the tubular extension comprises a tube (32) that couples to the tubular reservoir, and wherein the tubular extension comprises a sleeve (31) that receives the tube and that couples to the tube (Fig. 2);
a nozzle body (17), wherein the tubular extension fluidly couples the tubular reservoir to the nozzle body (Fig. 2); and 
a motor assembly (23) that comprises a motor (23A), a bearing (30) that rotatably supports the tubular extension, and a rotor coupling (26, 27) that operatively couples the motor to the tubular extension of the material delivery assembly for rotation of the tubular extension to rotate, in unison, the tubular reservoir about its longitudinal axis. (Fig. 2, Col. 5, lines 23-40, rotor coupling operatively connected to the tubular extension through the reservoir for rotation).
Re: Claim 2, Inaba discloses the claimed invention including the nozzle body comprises a nozzle (17) that comprises a material dispensing axis (17a) (Fig. 2).
Re: Claim 5, Inaba discloses the claimed invention including a controller (41) operatively coupled to the motor (Fig. 2, Col. 6, lines 44-50, controller).
Re: Claim 8, Inaba discloses the claimed invention including the tubular reservoir comprises a proximal end (16b) and a distal end (16a) and comprising a fitting (33) at the proximal end of the tubular reservoir (Fig. 2, Col. 4, lines 33-36, fitting at reservoir).
Re: Claim 9, Inaba discloses the claimed invention including the tubular reservoir comprises a tubular reservoir of a syringe (Fig. 2 depicts a syringe structure).
Re: Claim 10, Inaba discloses the claimed invention including the tubular reservoir comprises a funnel (16b) defined in part by a funnel angle (Fig. 2 depicts reservoir with a funnel end).
Re: Claim 16, Inaba discloses the claimed invention including the nozzle body comprises a nozzle (17a) that comprises a material dispensing axis and wherein the longitudinal axis of the tubular reservoir is disposed at a fixed angle with respect to the material (Depicted in Fig. 2, at a fixed angle to each other).
Re: Claim 24, Inaba discloses the claimed invention including the tube couples to the tubular reservoir at a distal end of the tube (Depicted in Fig. 2) and wherein the bearing rotatably supports the sleeve at an axial position of a proximal end of the tube (Depicted in Fig. 2).
Re: Claim 25, Inaba discloses the claimed invention including the motor comprises a motor axis (25) that is parallel to and offset a distance from a rotational axis of the tubular extension(Depicted in Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al.  (US Patent No. 8,302,821 herein after Inaba) as applied to claim 1 above, and further in view of Kim et al. (US 2017/0209842 A1).
Re: Claim 3-4, Inaba discloses the claimed invention including an angle defined by the longitudinal axis of the tubular reservoir and an axis orthogonal to the material dispensing axis of the nozzle, wherein the angle is greater than or equal to 0 degrees and equal to 90 degrees (Fig. 2) except for less than 60 degrees (Depicted in Fig. 4, Col. 8, lines 59-61, at 87.5 degrees). The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inaba in view of Kim by causing the angle of the valve seat to be less than 60 degrees (Kim teaching in Para. 27, pivoting to any desired angle). Applicant appears to have placed no criticality on any particular angle (see Specification wherein it is required simply that the angle be “tilted”) and it appears that the device of Inaba in view of Kim would work appropriately if made within the claimed range of angle.
Re: Claim 17, Inaba discloses the claimed invention except for a pivot mechanism. However, Kim discloses a pivot mechanism (300) that defines a pivot axis, wherein a tubular reservoir (110) is pivotable about the pivot axis to define an angle of the tubular reservoir with respect to the nozzle body (Figs. 1-2, Para. 27, pivot mechanism for defining the angle between reservoir and nozzle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inaba with the pivot mechanism of Kim, since Kim states paragraph 27-28 that such a modification allows the user to adjust the reservoir depending on the surface on which the device is rested, and to providing optimal angle of inclination provides sufficient vertical gravitational force (orthogonal to the floor) to dispense the desired product from the device, while providing sufficient horizontal force (parallel to the floor) to force the product against a sidewall of the syringe to enable the agitation of the product when the syringe is rotated.
Re: Claim 18-19, Inaba in view of Kim in the rejection of claim 17 above discloses at least a portion of the tubular extension (400) is bendable between the tubular reservoir and the nozzle body (Kim: Para. 32, flexible tubular extension part), thus the tubular extension is pivotable with the tubular reservoir (Kim: Para. 32, tubular extension flexes and pivots with reservoir).
Re: Claim 20, Inaba discloses the claimed invention including a motor (23A) operatively coupled to the rotor coupling via a gear drive (26AB, 27AB) (Fig. 2, Col. 5, lines 24-40, gear drive) except for a belt drive. However, Kim teaches the art recognized equivalence of using either a gear drive or a drive belt for imparting rotational force to a rotor coupling (Para. 26, gears or belt may be employed).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use a drive belt as taught by Kim, since Kim discloses the equivalence of a gear drive and belt drive for their use in the motor art and the selection of any of these known equivalents to transfer motion from the motor to the rotor would be within the level of ordinary skill in the art.
Re: Claim 21, Inaba discloses the claimed invention including the tubular reservoir comprises a receptacle (33) for coupling and removably de-coupling the tubular reservoir from a tube of the tubular extension without de-coupling the drive belt from the rotor coupling (Col. 4, lines 33-47, Fig. 2 depicts coupling being done without decoupling the drive from the rotor coupling).
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al.  (US Patent No. 8,302,821 herein after Inaba) as applied to claim 1 above, and further in view of Tracy et al. (US 8,136,705).
Re: Claim 22, Inaba discloses the claimed invention except for a pivot mechanism. However, Tracy discloses a level sensor (120) that indicates a level or levels of material in a tubular reservoir (108) (Figs. 3, Col. 8, lines 42-45, level sensor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to includes a level sensor as taught by Tracy, since Tracy states in column 8, lines 44 that such modification allows the controller to monitor the level of material to be dispensed notifying the user as to the amount remaining and thus able to warn the user with refills are needed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754